Citation Nr: 1033599	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to October 
1957.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
which denied service connection for a back condition.  

The Veteran testified at a July 2010 video conference hearing; 
the hearing transcript has been associated with the claims file.

The Board notes that a previous claim for service connection for 
a back condition was disallowed in May 1989 because the Veteran 
failed to submit evidence requested, specifically NA Form 13055.  
A claim is considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  38 
C.F.R. § 3.158 (2009).  Failure to inform VA of a current address 
or to report for a VA examination may constitute an abandoned 
claim.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Where there is 
an abandoned claim, the veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt of 
the new claim.  38 C.F.R. § 3.158.  The Veteran's previous claim 
was deemed to be abandoned.  He filed a new claim which is 
currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran's service records are not available in this case.  
The National Personnel Records Center (NPRC) shows that the 
Veteran's service treatment records and personnel records were 
destroyed in a fire and could not be reconstructed.  The Veteran 
reported receiving treatment at the Giessen Hospital in Germany 
in 1955 or 1956; however, the Board notes that hospital records 
are also unavailable in this case.    

The Veteran reported in various lay statements and during his 
Board hearing that he was injured while on guard duty in Giessen 
Germany.  He indicated that an 18-wheeler hauling a Caterpillar 
attempted to pass a narrow area beside the guard shack when the 
boomer chain caught his leg and spun him around.  The Veteran 
reported that he twisted his back and was thrown into the guard 
shack.  He reported that he was in a full leg cast for six to 
eight weeks, and that he had x-rays of his back indicating damage 
to the spine.  The Veteran reported receiving chiropractic 
treatment for a back condition after discharge.  He reported that 
he had a broken tailbone.

Private treatment records show that the Veteran had also 
sustained at least two post-service back injuries in December 
2000 and March 2001.  The Veteran was also noted to have a 
history of back pain in 1970.  X-rays dated in 2000 and 2001 
revealed marked degenerative changes and an old compression 
fracture.   

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran has a currently diagnosed 
back disability that is related to service.

The Board notes, with respect to the Veteran's reported in-
service injury, that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has indicated that the Board 
may not rely on a medical opinion in which it is determined that 
a Veteran's lay statements lack credibility solely because it is 
not corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the VA 
examiner must consider the Veteran's lay statements in rendering 
an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination to identify any 
currently diagnosed back disabilities and to 
determine if any such disability is related 
to an in-service back injury.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should be 
reported in detail.  The claims folder must 
be made available to the examiner for review 
prior to examination.  The examiner should 
review the entire claims folder, to include 
the Veteran's private treatment records and 
lay statements.

The examiner should list all current 
diagnoses manifested by the Veteran 
pertaining to his claimed back condition. For 
each identified diagnosis, the examiner 
should render an opinion as to whether any 
currently diagnosed disorder is at least as 
likely as not related to the Veteran's 
reported in-service back injury.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner must provide clear rationale 
for his or her opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  In rendering an 
opinion, the VA examiner must consider the 
Veteran's lay assertions relating to 
treatment for an in-service injury that he is 
competent to observe.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA 
examiner should also discuss private medical 
records which reflect treatment for back 
injuries in 2000 and 2001.  

2.  The RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

3.  When the development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
